Citation Nr: 0412642	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to June 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
application to reopen a claim of entitlement to service 
connection for hypertension, and a claim of entitlement to 
service connection for PTSD.

The veteran was denied entitlement to service connection for 
hypertension in an October 1999 rating decision.  No appeal 
was filed.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  As a result, regardless of the RO's action, the 
current claim to reopen may be considered on the merits only 
if new and material evidence has been submitted since the 
final October 1999 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).

As noted below, the claim of entitlement to service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action that is required on your part. 


FINDINGS OF FACT

1.  In October 1999, entitlement to service connection for 
hypertension was denied by the RO; the veteran did not 
appeal.

2.  Evidence received since the October 1999 RO denial is 
cumulative of that previously of record.




CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board finds that this decision is made in 
contemplation of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
prescribes VA duties to advise a claimant of evidence needed 
to substantiate his claim and to help him obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The April 2002 RO decision as 
well as the April 2003 Statement of the Case set out the 
evidence needed to substantiate the claim to reopen.  Therein 
the veteran was specifically told he needed to do to reopen a 
claim.  Hence, the Board finds that the veteran has been 
properly notified of the evidence needed to substantiate his 
claim.

With regard to the VA duty to assist the claimant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased evaluation.  In 
the case of an application to reopen a claim, the claimant 
has previously had the advantage of VA assistance, but the 
claim was, nevertheless, denied and not appealed, so the duty 
to assist does not arise until new and material evidence has 
been received with which to reopen the claim.  Cf. Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the claimant in developing evidence in support 
thereof.  If the rule were otherwise, the concept of finality 
in the VA adjudication process would be a nullity.  Since, as 
will be explained below, new and material evidence has not 
been received with which to reopen the claim for service 
connection for hypertension, VA has no duty to assist the 
veteran further in obtaining evidence relevant to that claim.  

In summary, the record shows that the veteran was provided 
the notice required by VCAA, was informed of the nature of 
the evidence needed to substantiate his claim, and given 
ample opportunity to submit the evidence needed to reopen the 
claim.  Moreover, despite having no duty to assist the 
veteran until reopening his claim, the claims file contains 
not only all of the appellants service medical records but 
the RO obtained and associated with the claims file all of 
his identified post-service treatment records to include 
treatment records from the Pittsburgh VA medical centers.  

In view of the foregoing, the Board finds that VA has 
complied with the VCAA as to this claim to reopen, that 
remand would be pointless, and that any error herein with 
regard to the nature of notice required by the VCAA is 
harmless.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) 
(error that would not change the resolution of appellant's 
claim is harmless). 

The Board concedes that notice of what was necessary to 
reopen the claim was not provided until after the April 2002 
rating decision.  Still, the appellant was given ample 
opportunity after that decision to submit the necessary 
evidence.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claim to Reopen

The veteran contends that hypertension was brought about by 
his military service.  In the October 1999 RO decision, the 
claim was denied because the record on appeal did not show a 
diagnosis of hypertension while in military service, a 
diagnosis of hypertension within one year after his 
separation from military service, or medical opinion evidence 
of a relationship between the post-service diagnosis of 
hypertension and military service.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

The law and regulations that were in effect at the time the 
veteran filed his current application to reopen provide that 
"New and Material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board 
is required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's October 1999 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in October 1999 included service medical 
records, VA examination reports, dated in July 1998, VA 
treatment records, dated from 1998 to 1999, and the veteran's 
and his representative's written statements to the RO.

The veteran's service medical records show elevated blood 
pressure readings on occasion.  For this purpose, elevated 
means a diastolic pressure of 90 or greater, or a systolic 
pressure of 160 or greater.  Records fitting those parameters 
are dated in June 1985, July 1985, January 1986, March 1986, 
February 1990, July 1990, September 1991, and November 1991.  
Additionally, a March 1982 treatment record noted that the 
veteran had a history of high blood pressure.  However, 
service medical records, including enlistment, periodic, and 
separation examinations, are negative for a diagnosis of 
hypertension.  

As to the post-service medical evidence, the Board notes that 
the July 1998 VA joints examiner noted that the veteran had a 
history of untreated hypertension.  Moreover, VA treatment 
records showed the veteran's complaints, diagnoses, and/or 
treatment for hypertension beginning in November 1998.

As to the veteran's and his representative's written 
statements to the RO, these consisted of there lay opinions 
that the appellant was first diagnosed with hypertension 
while in military service and that current hypertension was a 
result of his military service.

Evidence received since the October 1999 RO denial consists 
of VA treatment records, dated from 1998 to 2002, VA 
examinations, dated in March 2002, letters from the veteran's 
VA psychiatrist, dated in July and August 2001, and the 
appellant's and his representative's written statements to 
the RO.

VA treatment records, many of which are duplicates of 
previously submitted evidence, show the veteran's continued 
complaints and/or treatment for hypertension since October 
1998.  As to the veteran's and his representative's written 
statements to the RO, these consist, once again, of their lay 
opinions that the appellant was first diagnosed with 
hypertension while in military service and that current 
hypertension was a result of his military service.

The Board finds that evidence received since October 1999 
shows nothing more than continued post-service treatment for 
hypertension and the veteran's repeated claims that his 
hypertension was caused by military service.  This evidence 
was available when the RO decided the claim in October 1999.  
Importantly, there remains no competent evidence linking 
hypertension to service, and there is no competent evidence 
that hypertension was compensably disabling within a year of 
separation from active duty.  Therefore, the Board finds that 
the newly received evidence tends to prove nothing that was 
not previously shown.  That the veteran continues to 
experience hypertension and claims that it was caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  As such, the benefit sought on appeal is 
denied.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is denied.


REMAND

As to entitlement to service connection for PTSD, the VCAA 
requires VA to notify the claimant and his representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  As part of the notice, VA must: (1) inform the 
claimant about the information and specific evidence not of 
record that is necessary to substantiate the claim; (2) 
inform him about the information and specific evidence that 
VA will seek to provide; (3) inform him about the information 
and specific evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.  Therefore, because the August and 
October 2001 letters sent to the veteran do not dictate who 
is responsible for getting what evidence, and as they do not 
tell the appellant to submit all pertinent evidence in his 
possession, a remand for further development is required 
under the VCAA.

Next, the Board notes that the record shows that the veteran 
failed to reply to the RO's October 2001 letter in which he 
was asked to provide information regarding the in-service 
events that he believes caused his current PTSD.  Therefore, 
a remand is required to obtain from the veteran a stressor 
statement, for the RO to notify him that without this 
statement his claim will be denied, and for the RO, after 
receiving the stressor information from the appellant, to 
attempt to verify it.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

If the veteran provides a pertinent stressor statement, and 
if any claimed stressor is independently verified, then he is 
to be afforded an examination to obtain medical opinion 
evidence as to the relationship between any diagnosed PTSD 
and any independently verified in-service stressor.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2003).  If an in-
service stressor is not independently verified, no 
examination is in order.

Lastly, the Board notes that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, while the record shows that the veteran has 
had problems at work and may be seeking a disability 
retirement at least, in part, because of a psychiatric 
disorder that his VA consulting psychiatrist diagnosed as 
PTSD (see July and August 2001 letters from Scott Golden, 
M.D.), VA has yet to request his relevant employment records.  
Therefore, a remand is also required for the RO to request 
these records.  Id.

Therefore, this issue is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence still needed to substantiate the 
claim for service connection for PTSD.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and specific 
evidence that VA will seek to provide; 
(3) inform him about the information and 
specific evidence he is expected to 
provide; and (4) request he provide any 
evidence in his possession that pertains 
to the claim.  The veteran should be 
notified that he has one-year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.  

2.  The RO should contact the veteran ask 
to clearly identify the stressful events 
he experienced in-service.  He must be 
notified that without this information 
his claim will be denied.  The veteran 
should then be asked to provide specific 
information regarding his in-service 
stressful events, to include the 
approximate (beginning and ending) dates, 
places, and circumstances surrounding 
each stressor he has set forth.  He 
should be asked to provide, if known, the 
full name, rank, and/or unit assignments 
of all participants and/or witnesses to 
the events in question.  He should also 
be asked to supply statements from 
persons who he served with who have first 
hand knowledge of the stressor events he 
described, or who may be capable of 
substantiating his accounts of events in 
service.

3.  The RO should then contact the 
National Personnel Records Center (NPRC), 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
and/or the National Archives, as 
appropriate, to obtain the veteran's 
personnel records and other documentation 
that could verify the claimed stressors.  
This letter should identify the veteran's 
unit of assignment and provide a 
description of his alleged stressors, 
along with any other information 
subsequently provided.  The above 
organizations should also be provided 
with copies of any personnel records 
obtained showing service dates, duties, 
and unit of assignment.  

4.  The RO, after obtaining an 
authorization from the veteran, should 
obtain from his employer all employment 
and medical records pertinent to his 
claim for entitlement to service 
connection for PTSD.  If the veteran 
fails to provide the needed 
authorization, if any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for PTSD 
since June 1992.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal 
including any post June 1992 treatment 
records that have not been obtained from 
either Pittsburgh VA Medical Center, 
including any separate records that may 
be kept by Scott Golden, M.D.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), and if the above development 
yields evidence of an independently 
verified in-service stressor, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
psychiatrist for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the psychiatrist is to 
provide opinions as to whether it as 
least as likely as not that that the 
veteran has PTSD as defined by American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition (1994) (DSM IV) and, if so, 
whether it as least as likely as not that 
PTSD was caused by the in-service 
incident(s) identified by the veteran? 

Note:  In providing the above opinions, 
the examiner must comment on the 
veteran's post-service diagnosis of 
alcohol abuse, a bipolar mood disorder, a 
major depressive disorder, and an anxiety 
disorder as well as Dr. Golden's 
diagnosis of PTSD.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



